Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about January 5, 2010, which, upon a fact-finding determination that respondent mother suffers from a mental illness, terminated her parental rights to the subject child and transferred custody and guardianship of the child to the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Petitioner agency presented clear and convincing evidence that respondent is presently and for the foreseeable future un*906able to provide proper and adequate care for her child by reason of mental illness (see Social Services Law § 384-b [4] [c]; [6] [a]). The agency’s submissions included unrebutted expert testimony that respondent suffers from a long-standing schizoaffective disorder and major depression that renders her unable to care for the special-needs child, as well as the expert’s detailed report, which was prepared after lengthy interviews with respondent and review of her mental health records (see Matter of Michele Amanda N. [Elizabeth N.], 93 AD3d 610, 611 [1st Dept 2012]; Matter of Paulidia Antonis R. [Lidia R.], 93 AD3d 502 [1st Dept 2012]). Although the expert stated that respondent’s mental condition was presently “in remission,” he cited respondent’s long-standing pattern of intermittent compliance with medication and treatment, which rendered it “highly likely” that her symptoms would return and she would again become delusional. Concur — Friedman, J.P., Acosta, Abdus-Salaam, Manzanet-Daniels and Román, JJ.